Burch, J.
(dissenting) : In order that the appellee may discharge its public duties as a common carrier it is entitled to the exclusive possession of its switch yards and tracks, and it owes no duty to be cautious toward one who enters upon such property without right.
“A railway company has exclusive right to occupy, use and enjoy its railway tracks, trestlework, and bridges, and such exclusive right is absolutely necessary to enable it to properly perform its duties, and any person walking upon a track or bridge, or any part, of the same, of a railway track [company] without the consent, of the company, is held in law to be there wrongfully, and therefore to be a trespasser; and in case of an injury happening to such person while so trespassing upon it, from the movement or operation of the. cars of the company over it, he is without remedy, unless it be proved by affirmative evidence that-the injuries resulted from negligence so gross as to amount, to wantonness.” (Mason v. Mo. Pac. Rly. Co., 27 Kan. 83, syl. ¶ 3.)
The need of shippers to walk throhgh the yards at Strong City and the danger attending such conduct had been considered by the appellee. If such persons were allowed to roam at will about the yards, along- and across the tracks, and among moving trains of cars, the appellee would be obliged to put into effect a. special set of regulations for the handling of its business and the protection of stockmen at that point. So the appellee chose to withhold liberty to use its grounds except upon certain definite and specific conditions. By mutual agreement with Losey it was provided that he would not walk upon any track or other place at night or in the dark without a lantern (evidently to-*234.guide his own footsteps and to disclose his whereabouts to trainmen), would not be on any track while switching was being done, and would use every effort to ascertain whether it was safe to go upon or across the tracks. The matter was a fair subject of contract, and the conditions imposed were reasonable and beneficial to both parties. Two of these provisions were ■positive conditions, and the third superseded the common measure of prudence with the requirement that Losey should use the utmost effort to avoid danger. This contract was the source and measure of Losey’s right. It gave him a privilege which he did not otherwise possess, and unless he complied with its terms he •could not justify his presence at the place where he was injured. The appellee’s duty was measured by the same contract, and Losey could not at will substitute in his own favor another right and another duty by a deliberate disregard of his contract. . He' was obliged to regulate his conduct by his contract. (Leslie v. Railway Co., 82 Kan. 152.)
Whatever the appellee’s relation to other shippers may have been, its liability in this case can be founded only upon a breach of the duty which it owed to Losey. (Express Co. v. Everest, 72 Kan. 517, 522; Carey v. Railway Co., post.) The fact that other shippers of stock were accustomed to walk through the yards means nothing. Probably it occasioned the contract with Losey. There is nothing to show that the other shippers referred to were under contract not to do as they did, and in any event Losey’s contract can not be avoided by proof of a custom. (Ft. S. W. & W. Rly. Co. v. Sparks, 55 Kan. 288, 297.)
No monitor was needed to.tell Losey that walking at night, without a light, down a railroad track in crowded yards where switching was going on, was dangerous. If so, the track and the surroundings were sufficient, .and his contract was sufficient.
The result is that the appellee owed no duty to *235Losey except not to injure him wantonly when he went about the yards at night without a lantern, and when he went upon the track while switching was being done; and, having voluntarily placed himself in a position of danger, in violation of the terms of his contract, an action for damages resulting from his injury can not successfully be maintained. (Ft. S. W. & W. Rly. Co. v. Sparks, 55 Kan. 288, and cases cited at page 295.)
I am authorized to say that Mr. Justice Porter also •dissents.